TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00311-CR


Jesse Bingham, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT

NO. B-02-0109-S, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's appointed counsel has filed a motion asking this Court to grant the district
court the authority to grant untimely requests for the appellate record and for a free reporter's record. 
Counsel points out that he was appointed to represent appellant on appeal after the relevant appellate
deadlines had expired.  The motion is granted.
We assume that if there were any question whether appellant is indigent, the district
court would not have appointed counsel.  Therefore, the district court is instructed to direct the
district clerk and court reporter to prepare the appellate record at no cost to appellant.  The record
is presently due June 17, 2002.  The time for filing the clerk's record is extended to June 28, 2002. 
The time for filing the reporter's record is extended to July 12, 2002.

It is ordered May 29, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish